MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                Feb 16 2016, 9:20 am
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Jerry L. McClure
      Pendleton, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jerry L. McClure,                                        February 16, 2016
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               79A02-1501-PC-36
              v.                                               Appeal from the Tippecanoe
                                                               Superior Court
      State of Indiana,                                        The Honorable Thomas H. Bush,
      Appellee-Respondent.                                     Judge
                                                               Trial Court Cause No.
                                                               79D02-1408-PC-9



      Najam, Judge.


                                       Statement of the Case
[1]   Jerry L. McClure appeals the post-conviction court’s summary dismissal of his

      petition for post-conviction relief. McClure purports to raise four issues for our

      review, but he did not file a Record on Appeal or a transcript from his guilty-

      Court of Appeals of Indiana | Memorandum Decision 79A02-1501-PC-36| February 16, 2016       Page 1 of 3
      plea hearing or any other hearings before the trial and post-conviction courts.

      Absent any record to review, we are obliged to dismiss McClure’s appeal.


                                 Facts and Procedural History
[2]   According to McClure’s statements in his brief on appeal, in 2006 he pleaded

      guilty to robbery and habitual offender charges. Thereafter, in 2014, he filed a

      petition for post-conviction relief, which the trial court summarily dismissed.

      This appeal ensued.


                                     Discussion and Decision
[3]   McClure appeals the post-conviction court’s summary dismissal of his petition

      for post-conviction relief and purports to raise four issues for our review.

      However, McClure has not filed a transcript of any proceedings in either the

      trial court or post-conviction court nor a Record on Appeal. As our appellate

      rules make clear, the Record on Appeal “shall consist of the Clerk’s Record and

      all proceedings before the trial court . . . .” Ind. Appellate Rule 2(L). The

      Clerk’s Record “shall consist of the Chronological Case Summary (CCS) and

      all papers, pleadings, documents, orders, judgments, and other materials filed in

      the trial court . . . or listed in the CCS.” App. R. 2(E). And the Appellant’s

      Appendix in a post-conviction appeal


              shall contain . . . copies of the following documents, if they exist:


              (a) the Clerk’s Record, including the [CCS]; . . .


                                                      ***

      Court of Appeals of Indiana | Memorandum Decision 79A02-1501-PC-36| February 16, 2016   Page 2 of 3
               (d) any other short excerpts from the Record on Appeal . . . that
               are important to a consideration of the issues raised on appeal;
               [and]


               (e) any record material relied on in the brief unless the material is
               already included in the Transcript . . . .


      App. R. 50(B)(1). Moreover, our appellate rules on the arrangement and

      contents of briefs require parties to support factual assertions “by page reference

      to the Record on Appeal or Appendix” and to support argument with “citations

      to the . . . Appendix or parts of the Record on Appeal relied on . . . .” App. R.

      46(A)(6)(a), (8)(a).


[4]   We cannot review a record that has not been submitted.1 In light of the

      deficiencies discussed, we must dismiss McClure’s appeal. See, e.g., Galvan v.

      State, 877 N.E.2d 213, 216 (Ind. Ct. App. 2007).


[5]   Dismissed.


      Riley, J., and May, J., concur.




      1
        Of course, it is of no moment that McClure proceeds pro se. “[A] pro se litigant is held to the same
      standards as a trained attorney and is afforded no leniency simply by virtue of being self-represented.”
      Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014).

      Court of Appeals of Indiana | Memorandum Decision 79A02-1501-PC-36| February 16, 2016               Page 3 of 3